*39
By the Court.

Lyon, J.,
delivering the opinion.
The only question in this case is, whether the plaintiff, as an unlicensed practicing physician, has a right to sue for, and recover that part of the account declared on, which is made up of professional services rendered defendant, on proof of the same — he (the plaintiff) having been a px’acticing physician at the date of the Act of 1847, reviving the Act of 1825, to regulate the licensing physicians in this State?
This identical question was made and decided affirmatively by this Court in Newsom vs. Lindsey, adm’r, 21 Ga., 365.
We see nothing in the present case to induce a change of the construction of those Acts given by the Court in that case. For my own part, I would not consent to a change of that construction, were I convinced that it was an erroneous interpx’etation of the law, for the reason, that I believe it is the true policy of this Court, as well as the spirit in which it was organized by the people of Georgia, that a principal once decided, that is not in conflict with a statute of the State, should stand as law, and be conclusive in all subsequent adjudications and judicatories in this State, until repealed or changed by the Legislature of Georgia.
And as the charge of the Court below to the jury on this question, and his refusal to charge as requested by counsel for plaintiff, was directly in conflict with that decision, the judgment must be reversed on that ground. The Court should have charged the jury as requested.
Counsel for defendant insisted, that to entitle the plaintiff to the benefit of the exception, it was necessary for him to show, by proof, that although a px’acticing physician, he fell within some one of the different schools or classes of practitioners expressly named by some one of the several statutes on this subject. The statute makes no such distinction. To recover for his services, he must show that he was a “ practicing physician” at the passage or revival of the Act of 1825. If he does that, no matter what school or class he belongs to, he is within the exception, and entitled torecover.
Judgment reversed.